Case 18-04598-JMC-13      Doc 85     Filed 11/12/19    EOD 11/12/19 11:36:21         Pg 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

   IN RE:                                      )
                                               )
   LUPAE KATHRYN HUNSICKER                     ) CASE NO. 18-04598-JMC-13
                                               )
                                               )
   DEBTOR                                      )



            EMERGENCY MOTION REQUESTING AN EXPEDITED HEARING


         Comes now the Debtor, Lupae Hunsicker, by counsel, and moves the Court for an

  Expedited Hearing on the Debtor’s Motion for Sanctions for Violation of the Automatic

  Stay with regards to the Capital One Auto Finance, and in support whereof shows the

  Court as follows:

     1. Debtor filed for a Chapter 13 bankruptcy proceeding on June 15, 2018.

     2. Debtor filed a Motion for Sanctions for Violation of the Automatic Stay on

     November 12, 2019.

     3. Debtors Chapter 13 plan proposed to pay the fair market value of her 2007 Honda

     Civic to Capital One Auto Finance in the amount of $1,000.

     4. On 8/23/2018 the AIS Portfolio Services, LP on behalf of Capital One Auto

     Finance filed an unsecured proof of claim (Claim # 8-1) with the Bankruptcy Clerk’s

     office.

     5. Neither AIS Portfolio Services, LP nor Capital One Auto Finance objected to

     debtors Chapter 13 plan which was confirmed on October 11, 2018.

     6. On or around August 24, 2019 Debtors 2007 Honda Civic was wrecked in a non-
Case 18-04598-JMC-13        Doc 85     Filed 11/12/19       EOD 11/12/19 11:36:21          Pg 2 of 3



         fault accident and declared a total loss

     7. Progressive insurance for the at fault party wishes to pay $2,362.82 to the

         Debtor/Trustee for the total loss.

     8. Progressive Insurance claims representative Megan White has made multiple

         attempts to contact the supposed lien holder listed in the proof of claim to obtain

         the vehicle title so the insurance check can be issued but has received no

         cooperation from the supposed lien holder.

     9. The Chapter 13 Trustee has also made multiple attempts to obtain the vehicle title

         from the supposed lien holder listed in the proof of claim to allow Progressive

         insurance to release the insurance.

     10. AIS Portfolio Services, LP/Capital One Auto Finance continuing refusal to

         cooperate with the Trustee and Progressive Insurance has created a willful and

         ongoing violation of §362(a)(3) due to their continued control over Debtors 2007

         Honda Civic vehicle title.

     11. Pursuant to claim 8-1 there is no valid lien on the 2007 Honda Civic, but despite

         this admission, the title is still held by the creditor and no valid lien release has

         been provided to the debtor or counsel to allow a lien free title to be obtained.

     12. Counsel for Debtor requests that the Court set an expedited hearing on the Motion

         for Sanctions for Violation of the Automatic Stay.

         WHEREFORE, the Debtor, by counsel, moves the Court for an Order granting

  the Emergency Motion for Expedited Hearing on her Motion for Sanctions and Order to

  Appear and Show Cause for any other relief just and proper in the premises.

                                                 By: /s/ Richard J. Shea
                                                 Sawin & Shea, LLC
Case 18-04598-JMC-13        Doc 85     Filed 11/12/19     EOD 11/12/19 11:36:21           Pg 3 of 3



                                                Attorneys for Debtor(s)
                                                6100 N KEYSTONE AVE STE 620
                                                INDIANAPOLIS IN 46220-2430
                                                ecf@sawinlaw.com

                                 CERTIFICATE OF SERVICE

  I certify that a copy of the foregoing was served on the following parties through the Court’s
  Electronic Case Filing System or by first-class U.S. Mail, postage prepaid:

  United States Trustee
  Chapter 13 Trustee

  Capital One Auto Finance
  Attn: Bankruptcy
  Po Box 30285
  Salt Lake City, UT 84130-0000

  Capital One Auto Finance, a division of Capital One
  P.O. Box 4360
  Houston, TX 77210

  Capital One Auto Finance
  C/o D. Anthony Sottile
  P.O. Box 476
  Loveland, OH 45140
  bankruptcy@sittileandbarile.com

  I further certify that a copy of the foregoing was served on the following parties by certified
  first-class U.S. Mail, postage prepaid:

  Capital One Auto Finance
  C/o AIS Portfolio Services, LP
  4515 N. Santa Fe Avenue, Dept. APS
  Oklahoma City, OK 73118
  ecfnotices@ascensioncapitalgroup.com

  Capital One Auto Finance
  C/o Corporation Service Company, Registered Agent
  135 N. Pennsylvania Street, Ste. 1610
  Indianapolis, IN 46204

  Date: November 5th, 2019                                      By: /s/ Richard J. Shea
